--------------------------------------------------------------------------------

Exhibit 10.6
STOCK SUBSCRIPTION AGREEMENT


ONCOCYTE CORPORATION


READ THIS AGREEMENT CAREFULLY BEFORE YOU INVEST


The shares of common stock, no par value (“Shares”) have not been registered
under the Securities Act of 1933, as amended, or applicable state securities
laws and may not be offered for sale, sold, transferred, pledged or hypothecated
to any person in the absence of an effective registration statement covering
such Shares (or an exemption from such registration) and an opinion of counsel
satisfactory to OncoCyte Corporation to the effect that such transfer or
exercise complies with applicable securities laws.



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT


This Agreement is entered into by BioTime, Inc. (“Subscriber”) and OncoCyte
Corporation, a California corporation (the “Company).


1.                   Subscription Offer.


(a)            Subscription Allocation. The Company is offering to each
registered holder (each a “Shareholder”) of shares of Company common stock, no
par value (“Shares”) the opportunity to subscribe to and purchase their
respective pro rata percentage (“Allocation”) of a total of 7,370,609 Shares
(the “Subscription Shares”) at a price of $1.54 per Share (the “Subscription
Price”).  A Shareholder’s Allocation shall be the total number of Subscription
Shares multiplied by the percentage determined by dividing (A) the total number
of Shares owned of record by the Shareholder immediately before the Subscription
Offer, by (B) the total number of Shares owned by all Shareholders in the
aggregate immediately before the Subscription Offer.


Subscriber
 
Pro Rata Percentage
 
Shares in Allocation
BioTime, Inc.
 
73.56%
 
5,421,714

 
(b)            Expiration of Subscription Offer.  The Company’s offer to sell to
the Shareholders their respective Allocations of Shares is referred to as the
“Subscription Offer.”  The Subscription Offer shall expire on the Expiration
Date and may not be accepted by a Shareholder after that date.  The Expiration
Date is 5:00 p.m. California time on October 12, 2015.


(c)            Assignment of Rights.  Prior to the Expiration Date, any
Shareholder may assign, in whole or in part, to another Shareholder the
assigning Shareholder’s rights to purchase their Allocation of Shares in the
Subscription Offer.  A Shareholder who so assigns their rights shall notify the
Company in writing of such assignment on or before the Expiration Date.


2.                   Subscription For Shares.


(a)            Subscription Procedure. Subscriber may irrevocably subscribe to,
and thereby irrevocable agree to purchase, on the terms and conditions of this
Agreement, all or a portion of the Subscriber’s Allocation in the Subscription
Offer by (a) entering the number of Shares to be purchased and the total
Subscription Price for such Shares in the table on the Signature Page of this
Agreement, (b) signing and dating this Agreement, and (c) delivering this
Agreement, completed and signed as provided in clause (a) and (b), along with
payment in full of the Subscription Price for the number of Shares to be
purchased, to the Company as provided in this Agreement not later than the
Expiration Date.


(b)            Subscription Irrevocable.  This Agreement will become an
irrevocable obligation of Subscriber to purchase the number of Shares shown on
the Signature Page, at the Subscription Price per Share, when a copy of this
Agreement, signed by Subscriber, is countersigned by the Company.


1

--------------------------------------------------------------------------------

(c)            Payment.  Subscriber shall pay the Subscription Price of the
Shares by check for good funds payable to the order of the Company or by wire
transfer to such account of the Company as the Company may specify.  If this
Agreement is rejected or not accepted for any reason by the Company, all sums
paid by the Subscriber will be promptly returned, without interest or deduction.


(d)            Acceptance of Subscriptions.  The Company may accept
subscriptions in the Subscription Offer at any time on or after receipt until
the Expiration Date.


3.                   Registration Rights.  If the Subscriber purchases Shares in
the Subscription Offer, the Company will enter into an amendment to the
September 2009 Registration Rights Agreement pursuant to which the Company will
agree to register the Shares purchased by the Subscriber in the Subscription
Offer for sale under the Securities Act of 1933, as amended (the “Securities
Act”).


4.                   Investment Representations.  Subscriber represents and
warrants to the Company that:


(a)            Due Diligence. Subscriber has made such investigation of the
Company as Subscriber deemed appropriate for determining to acquire (and thereby
make an investment in) the Shares.  In making such investigation, Subscriber has
had access to such financial and other information concerning the Company as
Subscriber requested.  Subscriber acknowledges and understands that the Company
is an early stage venture engaged in research and development, without only
limited history of operations, and has received only limited capital. 
Subscriber acknowledges receipt of the Articles of Incorporation and Bylaws of
the Company, and such copies of the minutes of the proceedings of the Board of
Directors of the Company as Subscriber may have requested from the Company. 
Subscriber has had a reasonable opportunity to ask questions of and receive
answers from the executive officers of the Company concerning the Company, and
to obtain such additional information concerning the Company as may have been
possessed or obtainable by the Company without unreasonable effort or expense.
All such questions have been answered to Subscriber’s satisfaction.


(b)            Unregistered Offer and Sale. Subscriber understands that the
Shares are being offered and sold without registration under the Securities Act,
or qualification under the California Corporate Securities Law of 1968, or under
the laws of any other states, in reliance upon the exemptions from such
registration and qualification requirements for non-public offerings. 
Subscriber acknowledges and understands that the availability of the aforesaid
exemptions depends in part upon the accuracy of certain of the representations,
declarations and warranties made by Subscriber, and the information provided by
Subscriber, in this Agreement,  Subscriber is making such representations,
declarations and warranties, and is providing such information, with the intent
that the same may be relied upon by the Company and its officers and directors
in determining Subscriber’s suitability to acquire the Shares.  Subscriber
understands and acknowledges that no federal, state or other agency has reviewed
or endorsed the offering of the Shares or made any finding or determination as
to the fairness of the offering or completeness of the information provided to
Subscriber by the Company.


2

--------------------------------------------------------------------------------

(c)            Restrictions on Transfer. Subscriber understands that the Shares
may not be offered, sold, or transferred in any manner unless subsequently
registered under the Securities Act, or unless there is an exemption from such
registration available for such offer, sale or transfer.  Subscriber agrees that
Subscriber will not sell, offer for sale, or transfer any of the Shares unless
those Shares have been registered under the Securities Act, or unless there is
an exemption from such registration and an opinion of counsel reasonably
acceptable to the Company has been rendered stating that such offer, sale, or
transfer will not violate any United States federal or state securities laws. 
Subscriber acknowledges that (i) the certificates evidencing the Shares will
contain a legend to the effect that transfer is prohibited except pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act, and (ii) The Company will refuse to
register the transfer, and will issue instructions to any transfer agent and
registrar of the Shares to refuse to register the transfer, of any Shares not
made pursuant to registration under the Securities Act or pursuant to an
available exemption from registration under the Securities Act.


(d)            Knowledge and Experience. Subscriber has such knowledge and
experience in financial and business matters to enable Subscriber to utilize the
information provided or otherwise made available to Subscriber by the Company to
evaluate the merits and risks of an investment in the Shares and to make an
informed investment decision.


(e)            Investment Intent.  Subscriber is acquiring the Shares solely for
Subscriber’s own account and for investment purposes, and not with a view to, or
for sale in connection with, any distribution of the Shares other than pursuant
to an effective registration statement under the Securities Act or unless there
is an exemption from such registration available for such offer, sale or
transfer, such as SEC Rule 144.


(f)            Forward Looking Statements.  Information provided to Subscriber
by the Company include matters that may be considered “forward looking”
statements within the meaning of Section 27(a) of the Securities Act and Section
21(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
which statements Subscriber acknowledges and agrees are not guarantees of future
performance and involve a number of risks and uncertainties, and with respect to
which the Company makes no representations or warranties.  Subscriber
understands that the level of disclosure provided by the Company is less than
that which would be provided in a securities offering registered under the
Securities Act in reliance on the sophistication and investment experience of
Subscriber.


(g)            No Assurance of Return on Investment.  It has never been
represented, guaranteed or warranted to Subscriber by the Company or BioTime or
any officer, director, employee, or agent of the Company or BioTime, that
Subscriber will realize any specific value, sale price, or profit as a result of
acquiring the Shares.


3

--------------------------------------------------------------------------------

(h)            Nonpublic Information.  Subscriber understands that (1) this
Agreement and other information provided to Subscriber by the Company contains
confidential financial information about the Company and BioTime, Inc. that has
not yet been publicly disclosed by the Company or BioTime, and therefore may be
deemed material non-public information, (2) the Company is providing Subscriber
the confidential information solely to satisfy its disclosure obligations under
the Securities Act in connection with the offer and sale of the Shares to
Subscriber pursuant to this Agreement, and (3) until such time as BioTime files
a Form 8-K or other report under the Exchange Act with the Securities and
Exchange Commission, Subscriber shall not (A) disclose to any other person any
of the information contained in this Agreement or otherwise provided to
Subscriber concerning the Company that has not previously been disclosed in a
report filed by BioTime under the Exchange Act, or (B) purchase or sell any
common shares of BioTime.


(i)            Authority; Enforceability.  The Subscriber has the power and
authority to execute and deliver, and to perform all of Subscriber’s obligations
under, this Agreement.  This Agreement has been duly executed and delivered by
Subscriber.  This Agreement is the valid and binding agreements of the
Subscriber, enforceable in accordance with their respective terms, except to the
extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally.


(j)            No Conflict.  The execution and delivery of this Agreement and
consummation of the transactions contemplated under this Agreement, including
the purchase of the Shares, by the Subscriber do not and will not violate any
provisions of (i) any rule, regulation, statute, or law applicable to the
Subscriber, (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which the Subscriber is bound, or
(iii) if the Subscriber is not a natural person, the certificate of
incorporation, bylaws, or similar charter or governing documents of the
Subscriber.


5.                   Accredited Investor Qualification.  Subscriber represents
that Subscriber qualifies as an “accredited investor” under Regulation D,
promulgated under the Securities Act, in the following manner.  (Please check or
initial all that apply to verify that you qualify as an “accredited investor.”)



__________ (a)             Subscriber is a natural person whose net worth, or
joint net worth with spouse, at the date of purchase exceeds $1,000,000 (not
including the value of Subscriber’s principal residence and excluding mortgage
debt secured by Subscriber’s principal residence up to the estimated fair market
value of the home, except that any mortgage debt incurred by Subscriber within
60 days prior to the date of this Agreement shall not be excluded from the
determination of Subscriber’s net worth unless such mortgage debt was incurred
to acquire the residence).



4

--------------------------------------------------------------------------------

__________ (b)             Subscriber is a natural person whose individual gross
income (excluding that of spouse) exceeded $200,000 in each of the past two
calendar years, and who reasonably expects individual gross income exceeding
$200,000 in the current calendar year.




__________ (c)             Subscriber is a natural person whose joint gross
income with spouse exceeded $300,000 in each of the past two calendar years, and
who reasonably expects joint gross income with spouse exceeding $300,000 in the
current calendar year.




_____X____ (d)             Subscriber is a tax-exempt organization described in
Section 501(c) (3) of the Internal Revenue Code, or a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring Shares, with total assets in excess of $5,000,000.




__________ (e)             Subscriber is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring Shares, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Shares.



6.                   Miscellaneous.


(a)            This Agreement shall be governed by, interpreted, construed and
enforced in accordance with the laws of the State of California, as such laws
are applied to contracts by and among residents of California, and which are to
be performed wholly within California.


(b)            The representations and warranties set forth herein shall survive
the sale of Shares to Subscriber.


(c)            Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.


(d)            Any notice, demand or other communication that any party hereto
may be required, or may elect, to give shall be sufficiently given if (i)
deposited, postage prepaid, in the United States mail addressed to such address
as may be specified under this Agreement, (ii) delivered personally at such
address, (iii) delivered to such address by air courier delivery service, or
(iv) delivered by electronic mail (email) to such electronic mail address as may
be specified under this Agreement.  The address for notice to the Company is:
OncoCyte Corporation, 1301 Harbor Bay Parkway, Suite 100, Alameda, California
94502; Attention: Robert W. Peabody, Chief Financial Officer; email;
rpeabody@biotimemail.com.  The address for notice of Subscriber is shown in
Section 7.  Either party may change its address for notice by giving the other
party notice of a new address in the manner provided in this Agreement.  Any
notice sent by mail shall be deemed given three days after being deposited in
the United States mail, postage paid, and addressed as provided in this
Agreement.


5

--------------------------------------------------------------------------------

(e)            This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.
Counterparts sent by electronic mail, facsimile, or other electronic means,
including signatures thereon, shall be deemed originals.


(f)            Except as otherwise provided herein, the Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns.  If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.


(g)            This Agreement contains the entire agreement of the parties, and
there are no representations, covenants or other agreements except for those
stated or referred to herein.


(h)            This Agreement is not transferable or assignable by the
undersigned except as may be provided herein.


7.                   Subscriber Information.


(a)
Address:
1301 Harbor Bay Parkway
   
Alameda, California 94502
     
(b)
email:
rpeabody@biotimemail.com
     
(c)
Telephone:
(510)     921-5300
     
(d)
Social Security Number:
   
or Taxpayer Identification Number:
       
(e)
State of Residence or Principal Place of Business:
California



6

--------------------------------------------------------------------------------

SUBSCRIBER SIGNATURE


IN WITNESS WHEREOF, the undersigned has entered into this Agreement and hereby
agrees to purchase Shares for the price stated above and upon the terms and
conditions set forth herein.  The undersigned hereby agrees to all of the terms
of the Registration Rights Agreement and agrees to be bound by the terms and
conditions thereof.


Dated:  September 29, 2015


Subscription:


Number of Shares
 
Total Subscription Price of Subscription
       
5,421,714
x $1.54 =
$8,349,439.56
                   
 
BioTime, Inc.
           
By:
/s/R.W. Peabody
           
Title:
SR VP



7

--------------------------------------------------------------------------------

ACCEPTANCE BY COMPANY




The Company hereby agrees to sell to the Subscriber the Shares referenced above
in reliance upon all the representations, warranties, terms and conditions
contained in this Agreement.


IN WITNESS WHEREOF, the undersigned, on behalf of the Company, has executed this
acceptance as of the date set forth below.




Dated:
September 29
, 2015
 
ONCOCYTE CORPORATION
                               
By:
/s/William Annett
                   
Title:
CEO



 
8

--------------------------------------------------------------------------------